DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 17-20 are directed to “A machine-readable storage medium.” After review of the instant specification, particularly pgs. 25-26, [00115-00116] of the instant specification, the terms “computer-readable storage media” and “machine-readable storage media” are clearly interpreted to be separate but similar concepts. The “machine-readable storage media” is described as “any available storage media that can be accessed by the computer.” The exclusion clause of [00116] specifies that “computer-readable storage media” are limited to tangible and non-transitory embodiments, however the paragraph is silent as to “machine-readable storage media” which is claimed. A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments is not eligible for patent protection. MPEP 2106.03 The broadest reasonable interpretation of “machine-readable storage media” as claimed is neither expressly nor implicitly limited to non-transitory embodiments, and therefore encompasses non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2021/0392547), in view of Zhang et al (US 2018/0220379).
Regarding Claim 1, Tang teaches a method (Fig. 18), comprising: defining, by a system comprising a memory and a processor, a resource reservation procedure ([0157-0158], Fig. 18, Master UE sets sidelink control information step S123 and notifies the Slave UE of limited parameters related to sidelink transmission at step S124) that associates respective amounts of reserved resources available for a mobile device ([0159], examples of parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, parameters related to MIMO, the number of times of retransmissions (e.g., a maximum value of the number of retransmissions) of component carriers capable of carrier aggregation, and the number of times of repetition (Repetition) transmissions (e.g., a maximum value of the number of times of Repetitions), the Master UE of level 2 
selecting, by the system, an amount of reserved resources from the respective amounts of reserved resources available ([0158], Fig. 18, Slave UE references the information limited by the Master UE and performs sidelink communication at step S125).
While Tang discloses the transmission beam width and transmission power level of the mobile device being limitable parameters during resource reservation ([0159]) Tang fails to disclose defining and selecting available resources based on the transmission beam width and the transmission power level of the mobile device.
In the same field of endeavor, Zhang teaches defining and selecting available resources based on the transmission beam width and the transmission power level of the mobile device ([0044], BSs 205 and the UEs 215 may adjust transmission power levels and/or reservation detection thresholds to account for the different transmission power levels used by the different power classes, [0053], interference management module 508 is configured to identify TXOPs (e.g., the TXOPs 302) in a spectrum, perform network listening, reserve time intervals in a spectrum, and/or determine transmission power levels and/or reservation signal detection thresholds based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes, [0082-0084], a low priority node may determine a maximum allowable transmission power level based on reception powers of reservations signals (e.g., the RRQ signals 320, 330, and 420 and the RRS 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition of resource reservation periods and control of transmission parameters utilized for allocating spectrum, as taught in Tang, to further include consideration of the current transmission configurations of the device when selecting available resources, as taught in Zhang, in order to provide prioritized access while reducing interference by accounting for different transmission levels used by different classes of devices. (See Zhang [0044])
Regarding Claim 2, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Zhang further teaches wherein the defining the resource reservation procedure further comprises defining a length of a reservation period per signaling based on the transmission beam width and the transmission power level of the mobile device ([0093], determining, by the first wireless communication device, a reservation signal detection threshold based on the operating transmission power level of the second network operating entity).
Regarding Claim 3, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Zhang further teaches defining, by the system, a first length of the reservation period based on the transmission beam width being at a first beam width amount and the transmission power level determined to be at a maximum transmission power capability of the mobile device; and defining, by the system, a second length of the reservation period based on the transmission beam width being at a second beam width amount and the transmission power level determined to be at the maximum transmission power capability of the mobile device, wherein the second beam width amount comprises a narrower beam width than the first beam width amount ([0093] each of the power classes is associated with an operating transmission power level, wherein the first transmission power level is determined further based on a minimum power level of the 
Regarding Claim 4, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Zhang further teaches defining, by the system, a first length of the reservation period based on the transmission beam width being at a first beam width amount and the transmission power level determined to be at a maximum transmission power capability of the mobile device; and defining, by the system, a second length of the reservation period based on the transmission beam width being at the first beam width amount and the transmission power level determined to be at a first percentage lower than the maximum transmission power capability of the mobile device ([0093] each of the power classes is associated with an operating transmission power level, wherein the first transmission power level is determined further based on a minimum power level of the operating transmission power level of the first network operating entity 
Regarding Claim 7, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Tang further teaches wherein the resource reservation procedure is a first resource reservation procedure, and wherein the method further comprises: determining, by the system, an amount of network traffic within a communications network; and defining, by the system, a second resource reservation procedure based on the amount of network traffic being above a defined network traffic level ([0176], When setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of, for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed, [0150-0152], the Master UE collects and shares with the Slave UE information, etc. including 
Regarding Claim 8, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Zhang further teaches wherein the defining the second resource reservation procedure further comprises defining a first length of a first reservation period per signaling based on the transmission beam width and the transmission power level of the mobile device, and wherein the first length of the first reservation period of the second resource reservation procedure is shorter than a second length of a second reservation period of the first resource reservation procedure ([0093] each of the power classes is associated with an operating transmission power level, wherein the first transmission power level is determined further based on a minimum power level of the operating transmission power level of the first network operating entity and the operating transmission power level of the second network operating entity, by the first wireless communication device, a reservation signal detection threshold based on the operating transmission power level of the second network operating entity; and monitoring, by the first wireless communication device in a channel sensing period of the TXOP, for a reservation signal for the TXOP from the second network operating entity based on the reservation signal detection threshold, including assigning a first value to the reservation signal detection threshold when the second network operating entity is of a first power class; and assigning a second value to the reservation signal detection threshold when the second network operating entity is of a second power class, wherein the second power class is 
Regarding Claim 9, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Tang further teaches wherein the defining the second resource reservation procedure comprises disabling a reservation of resources based on the transmission beam width of the mobile device being at a maximum beam width and the transmission power level of the mobile device being a maximum transmission power level of the mobile device ([0159-0160], parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, parameters related to MIMO, the number of times of retransmissions (e.g., a maximum value of the number of retransmissions) of component carriers capable of carrier aggregation, and the number of times of repetition (Repetition) transmissions (e.g., a maximum value of the number of times of Repetitions), when limiting the above-described parameters, the Master UE of level 2 may limit selectable candidates for the parameters or may impose the limitation by setting limiting values of the parameters).
Regarding Claim 10, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Tang further teaches wherein the second resource reservation procedure comprises fewer reserved resources being available for the mobile device as compared to the first resource reservation procedure ([0159-0160], parameters limitable by 
Regarding Claim 11, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Tang further teaches mitigating, by the system, an amount of network traffic congestion in a communications network, the mitigating comprising controlling an effectiveness of the amount of reserved resources based on the defining the resource reservation procedure ([0176], When setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of, for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed, [0150-0152], the Master UE collects and shares with the Slave UE information, etc. including CBR (Channel Busy Ratio) during a certain period of time (T1 to T2), channel resource occupancy ratio (Channel Occupancy Ratio) for each terminal apparatus, use status of resources (for example, RSSI (Received Signal Strength Indicator) for each subchannel) during a certain period of time, traffic models of other terminal apparatuses, priority information of transmission packets of the other terminal apparatuses, service types of the transmission 
Regarding Claim 12, Tang teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor ([0053], Fig. 1, master device 100c, see also Fig. 2, [0235]), facilitate performance of operations (Fig. 18), comprising: 
configuring a user equipment device with a resource reservation data structure ([0157-0158], Fig. 18, base station 100 sets a level at which the Master UE is able to intervene in the sidelink communication and performable operations (step S121), the base station 100 sets level 2 as the intervention level for the Master UE, the base station 100 notifies the Master UE of the contents of the setting (step S122), the Master UE sets sidelink control information in accordance with the notification (step S123)); and 
controlling an amount of resources available for reservation by the user equipment device during a reservation signaling duration and based on the resource reservation data structure ([0158-0160], Fig. 18, Slave UE references the information limited by the Master UE and performs sidelink communication at step S125, parameters limitable by the Master UE of level 2 include parameters related to a sensing window, candidate resource sets available for transmission, a maximum value of transmission power, selectable MCSs, a settable resource reservation period, a settable resource selection counter, a resource pool available for transmission of a HARQ Feedback, a resource pool available for transmission of measurement results when reporting, parameters related to MIMO, the number of times of retransmissions (e.g., a maximum value of the number of retransmissions) of component carriers capable of carrier aggregation, and the number of times of repetition (Repetition) transmissions (e.g., a maximum value of the number of times of Repetitions), when limiting the above-described parameters, the Master UE of level 2 may limit selectable candidates for the parameters or may impose the limitation by setting limiting values of the parameters).

In the same field of endeavor, Zhang teaches defining and selecting available resources based on a transmission beam width and a transmission power level of the user equipment device ([0044], BSs 205 and the UEs 215 may adjust transmission power levels and/or reservation detection thresholds to account for the different transmission power levels used by the different power classes, [0053], interference management module 508 is configured to identify TXOPs (e.g., the TXOPs 302) in a spectrum, perform network listening, reserve time intervals in a spectrum, and/or determine transmission power levels and/or reservation signal detection thresholds based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes, [0082-0084], a low priority node may determine a maximum allowable transmission power level based on reception powers of reservations signals (e.g., the RRQ signals 320, 330, and 420 and the RRS signals 322, 332, and 422) at the low priority nodes. In some embodiments, a macro node may use an increased reservation signal detection threshold, but transmit at a reduced transmission power level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition of resource reservation periods and control of transmission parameters utilized for allocating spectrum, as taught in Tang, to further include consideration of the current transmission configurations of the device when selecting available resources, as taught in Zhang, in order to provide prioritized access while reducing interference by accounting for different transmission levels used by different classes of devices. (See Zhang [0044])
Regarding Claim 14, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly Zhang further teaches wherein the resource 
Regarding Claim 15, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly Zhang further teaches wherein the resources available for reservation are used for initial transmission by the user equipment device ([0039], initial cell search).
Regarding Claim 16, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly Zhang further teaches wherein the resources available for reservation are used for hybrid automatic repeat request retransmission by the user equipment device ([0047], UL control signal 326 may carry a scheduling request (SR) and/or hybrid automatic repeat request (HARQ) information).
Regarding Claim 17, Tang teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor ([0053], Fig. 1, master device 100c, see also Fig. 2, [0235]), facilitate performance of operations (Fig. 18), comprising: 
establishing a resource reservation procedure that defines a group of levels ([0157-0158], Fig. 18, base station 100 sets a level at which the Master UE is able to intervene in the sidelink communication and performable operations (step S121), the base station 100 sets level 2 as the intervention level for the Master UE, the base station 100 notifies the Master UE of the contents of the setting (step S122), the Master UE sets sidelink control information in accordance with the notification (step S123)), and 
comprising respective associated number of resources that are able to be reserved for a defined transmission beam width of the defined transmission beam widths and a defined transmission power 
selecting a level from the group of levels ([0176], When setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of, for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed, [0150-0152], the Master UE collects and shares with the Slave UE information, etc. including CBR (Channel Busy Ratio) during a certain period of time (T1 to T2), channel resource occupancy ratio (Channel Occupancy Ratio) for each terminal apparatus, use status of resources (for example, RSSI (Received Signal Strength Indicator) for each subchannel) during a certain period of time, traffic models of other terminal apparatuses, priority information of transmission packets of the other terminal apparatuses, service types of the transmission packets of the other terminal apparatuses, and the 
While Tang discloses the transmission beam width and transmission power level of the mobile device being limitable parameters during resource reservation ([0159]) Tang fails to disclose wherein the levels of the group of levels are based on defined transmission beam widths and defined transmission power level ranges and selecting a first level of the group of levels based on a first transmission beam width being within a first defined transmission beam width of the defined transmission beam widths and a first transmission power level of a mobile device being within a first defined transmission level range of the defined transmission power level ranges; or selecting a second level of the group of levels based on a second transmission beam width being within a second defined transmission beam width of the defined transmission beam widths and a second transmission power level of the mobile device being within a second defined transmission level range of the defined transmission power level ranges.
In the same field of endeavor, Zhang teaches wherein the levels of the group of levels are based on defined transmission beam widths and defined transmission power level ranges ([0044], BSs 205 and the UEs 215 may adjust transmission power levels and/or reservation detection thresholds to account for the different transmission power levels used by the different power classes, [0053], interference management module 508 is configured to identify TXOPs (e.g., the TXOPs 302) in a spectrum, perform network listening, reserve time intervals in a spectrum, and/or determine transmission power levels and/or reservation signal detection thresholds based on priorities and power classes to facilitate priority-based spectrum access by network operating entities of different power classes, [0082-0084], a low priority node may determine a maximum allowable transmission power level based on reception powers of reservations signals (e.g., the RRQ signals 320, 330, and 420 and the RRS signals 322, 332, and 422) at the low priority nodes. In some embodiments, a macro node may use an increased reservation signal detection threshold, but may transmit at a reduced transmission power level), and 

See Zhang [0044])
Regarding Claim 18, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Zhang further teaches wherein the establishing the resource reservation procedure comprises defining a length of a reservation period per signaling based on the defined transmission beam widths and the defined transmission power level ranges ([0093], determining, by the first wireless communication device, a reservation signal detection threshold based on the operating transmission power level of the second network operating entity).
Regarding Claim 20, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Tang further teaches wherein the resource reservation procedure is a first resource reservation procedure, and wherein the operations further comprise: establishing a second resource reservation procedure based on an amount of network traffic within a communications network satisfying a defined traffic level, wherein the second resource reservation procedure comprises fewer reserved resources being available for the mobile device as compared to the first resource reservation procedure ([0176], When setting an intervention level and operations performable at the intervention level on the Master UE, the base station 100 may perform the setting in consideration of, for example, CBR information, position information about the Master UE, capability of the Master UE, traffic model of the Master UE, and the like, it is desirable that the intervention level of the Master UE become higher with increasing number of the Slave UEs to be managed, [0150-0152], the Master UE collects and shares with the Slave UE information, etc. including .

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2021/0392547), in view of Zhang et al (US 2018/0220379), and further in view of Hoang et al (US 2021/0314796).
Regarding Claim 13, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination fails to teach wherein the resource reservation data structure maps a transmit power level of the user equipment device to a maximal number of resources available to be reserved by the user equipment device.
In the same field of endeavor, Hoang teaches wherein the resource reservation data structure maps a transmit power level of the user equipment device to a maximal number of resources available to be reserved by the user equipment device ([0004], each of the plurality of zone configurations indicates a maximum transmit power (Pmax) value for the WTRU, each of the plurality of zone configurations indicates a zone size, [0211], a WTRU may be configured to use different zone configurations corresponding to different parameters, such as length, width, number of zones in length, and number of zones in width, (L, W, N.sub.X N.sub.Y), a zone may consist of a geographical area where a WTRU is allowed to use a particular resource pool, the WTRU may be configured to use a maximum transmit power, based on one or more congestion control parameters).
See Hoang [0002])
Regarding Claim 19, Tang, as modified by Zhang, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination fails to teach wherein the first transmission power level is a higher transmission power level than the second transmission power level, wherein the first level comprises a first number of resources that is able to be reserved and the second level comprises a second number of resources that is able to be reserved, and wherein the first number of resources is less than the second number of resources.
In the same field of endeavor Hoang teaches wherein the first transmission power level is a higher transmission power level than the second transmission power level, wherein the first level comprises a first number of resources that is able to be reserved and the second level comprises a second number of resources that is able to be reserved, and wherein the first number of resources is less than the second number of resources ([0004], each of the plurality of zone configurations indicates a maximum transmit power (Pmax) value for the WTRU, each of the plurality of zone configurations indicates a zone size, [0211], a WTRU may be configured to use different zone configurations corresponding to different parameters, such as length, width, number of zones in length, and number of zones in width, (L, W, N.sub.X N.sub.Y), a zone may consist of a geographical area where a WTRU is allowed to use a particular resource pool, the WTRU may be configured to use a maximum transmit power, based on one or more congestion control parameters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the definition of resource reservation periods and control of transmission parameters utilized for allocating spectrum, as taught in Tang, including the consideration of the current transmission configurations of the device when selecting available resources, as taught in Zhang, to further include specifying different parameters for different resource pools, as taught in Hoang, in order to enhance congestion control and avoid system overload by exploiting resources efficiently. (See Hoang [0002])

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641